 LOCAL UNION NO. 249311ganization which is seeking to represent them in a separate unit, theemployees in each such group will be included in the overall groupand their votes pooled with those of voting group (5),21 and the Re-gional Director conducting the elections is instructed to issue a cer-tification of representatives to the labor organization selected by amajority of the employees in the pooled group which the Board, insuch circumstances, finds to be a unit appropriate for the purposesof collective bargaining.[The Board dismissed the petition in Case No. 10-RC-2846.][Text of Direction of Elections omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision, Order, and Direction of Elections.21 If the votes are pooled,they are to be tallied in the following manner : The votes forthe unions seeking the separate unit shall be counted as valid votes,but neither for noragainst the union seeking to represent the more comprehensive unit; all other votes areto beaccorded their facevalue,whether for representation by the union seeking the com-prehensive group or for no union.General Teamsters,Chauffeurs and Helpers, Local Union No. 249,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,A. F.L. andCrump,Incor-porated.Case No. 6-CC-94.April 01, 1955DECISION AND ORDEROn May 17, 1954, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counseland the Respondent filed exceptions to the Intermediate Report andthe Respondent filed a brief in support of its exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and Respondent's brief, and the entirerecord in the case and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following modi-fications.We agree with the Trial Examiner to the extent that he found thatthe Respondent, while picketing Kaufmann's premises, including thesite upon which Crump, the secondary employer, was constructing anaddition to Kaufmann's existing department store facilities, engaged112 NLRB No. 49. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDin the type of conduct which has been proscribed as unlawful by theBoard in common situs cases.'When the picketing union by its picketing signs or by its conducton the picket line or elsewhere indicates that the dispute extends be-yond the primary employer, and thereby directly seeks to enlist theactive participation of employees of neutral employers, the picketingunion violates the secondary boycott provisions of the Act.'Theevidence in this case, as has been indicated, establishes beyond anyquestion that the dispute extended beyond the primary employer.Thus, as the Trial Examiner found, the Respondent attempted toprevent delivery of a shipment of steel to the construction job, forbadefurther deliveries, and indicated that it desired that the job be shutdown; it changed the manner of picketing in front of the project andCrump's field office; its pickets told two drivers of Crump suppliersnot to deliver materials to Crump's field office, and on each of theseoccasions the drivers left material on the sidewalk; and a picket pre-vented a carpenter from entering upon the project in order to performemergency maintenance work until the Carpenter's union obtainedpermission from the Respondent.Accordingly, we find that the Re-spondent, by engaging in the foregoing conduct while picketing theportion of Kaufmann's premises where Crump was erecting a build-ing for Kaufmann, was deliberately attempting to disrupt the opera-tions of secondary employer Crump; that such disruption was notmerely an unavoidable incident of the otherwise lawful picketing ofKaufmann's premises, and, therefore, that this conduct was violativeof Section 8 (b) (4) (A).As the conduct of the Respondent, while otherwise lawfully picket-ing the site of Crump's operations, violated Section 8 (b) (4) (A),we are of the opinion, like the Trial Examiner, that such conductshould be proscribed.However, unlike the Trial Examiner, we donot believe that the Respondent should be enjoined from peacefullypicketing that portion of Kaufmann's premises where Crump is en-gaged in construction work so long as it makes clear that its disputeiswith Kaufmann.'Accordingly, we shall issue only the usual ceaseand desist order applicable to violations of this kind.1However,we do not agree with the Trial Examiner's interpretation of the case ofHoosier Petroleum Company,Inc,106 NLRB 629, to mean that a union picketing undercircumstances similar to those herein involvedmust notonly identify the dispute as onewith the primary employer,but must go further and "advise the secondary employees andtheir unions that the picket line is not intended to apply to them " For this reason, wedo not find violative the failure of the Respondent to so notify Crump's employees andtheir unions2 SeeProfessional and Business Men's Life Insurance Company,108 NLRB 363;HoosierPetroleum Company, Inc,106 NLRB 629, enfd. 212 F 2d 216 (C. A7) ; Columbia-SouthernChemical Corporation,110 NLRB 206.3Contrary to the assertion of our dissenting colleague,we have considered the locale ofthe picketing in reaching the conclusion that we do LOCAL UNION NO. 249ORDER313Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, General Team-sters,Chauffeurs and Helpers, Local Union No. 249, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, A. F. L., Pittsburgh, Pennsylvania, its officers, representa-tives, agents, successors, and assigns, shall:1.Cease and desist from inducing or encouraging the employees ofCrump, Incorporated, or any of Crump's subcontractors or suppliersor of any other employer, to engage in a strike or a concerted refusalin the course of their employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, materials,or commodities, or to perform any services for their respective em-ployers, where an object thereof is to force or require Crump, Incor-porated, or any other employer or person to cease doing business withKaufmann's Department Store.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its business office and at all its meeting places in Pitts-burgh, Pennsylvania, copies of the notice attached hereto marked"Appendix." 4 Copies of such notice, to be furnished by the RegionalDirector for the Sixth Region, shall, after being duly signed by anofficial representative of the Respondent, be posted by it immediatelyupon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Send signed copies of the aforesaid notice to the headquartersof all unions representing employees of Kaufmann's Department Storeand the Crump project.(c)Notify its members and the members of all unions representingemployees of the Kaufmann's Department Store and the Crump proj-ect-such notification to be made through their respective stewards,business agents, or officials-that the Respondent withdraws any in-struction, request, or appeal that any employee engaged on the Crumpproject cease or refrain from work on the project in connection withthe Respondent's dispute with Kaufmann's Department Store.(d)Mail to the Regional Director for the Sixth Region signedcopies of the notice attached hereto marked "Appendix," for posting,4In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order,"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe companies willing, at Kaufmann's Department Store and theCrump project, in places where notices to employees are customarilyposted.(e)Notify the Regional Director for the Sixth Region, in writing,within ten (10) days from the date of this Order as to what steps ithas taken to comply herewith.MEMBER MURDOCK, concurring :I concur in the ultimate finding that the Respondent Union violatedSection 8 (b) (4) (A) of the Act.I have not signed the main opinion because I am not satisfied thatit clearly indicates the very basic difference between the Trial Ex-aminer's analysis of the case and conclusion that the picketing wasunlawful, and the majority's finding (or at least mine) that only alimited number of specific acts beyond the picketing constituted theviolation.-'Although the Trial Examiner too found a violation ofSection 8 (b) (4) (A), his theory of the case and the extent of hisfinding of a violation is so different and broader than mine, that Iwould adopt only the narrative factual findings in the IntermediateReport.As discussed in the Intermediate Report,, the Respondent was en-gaged in a labor dispute with Kaufmann over the terms of a new con-tract covering some of Kaufmann's employees at its department store.In support of its demands, the Respondent peacefully picketed Kauf-mann's premises, including the portion upon which Crump, as gen-eral contractor, was building an addition to the existing departmentstore facilities.The pickets carried truthful picket signs identifyingKaufmann as the struck employer.Insofar as the picketing itself was concerned, I find in disagreement-with the Trial Examiner that the entire premises are to be consideredthe premises of Kaufmann the primary employer, despite the presenceof Crump, the secondary employer, on a part thereof, and that theRespondent was entitled to engage in peaceful picketing of the entirepremises including the Cherry Way entrance, without violating Sec-tion 8 (b) (4) (A). In this respect I believe the case is controlled bytheRyan Construction Corporationcase.'In theRyancase, the Boardviewed the property on which a neutral building contractor was erect-ing an extension to the primary premises as the situs of the labor dis-pute and therefore as a place where the union could lawfully picket.It so found even though the gate to the construction project whichwas picketed was about 500 feet from the main entrance to the plant6I note, for example, reference to the "manner of picketing" in the list of items reliedon in the main opinion as the basis for the violation.a 85 NLRB 417. LOCAL UNION NO. 249315and had been specially cut through a fence to provide ingress to thebuilding project for the contractor's employees and suppliers.However, the Respondent's pickets in the instant case on three oc-casions engaged in specific conduct beyond the mere picketing, whichwas clearly violative of Section 8 (b) (4) (A) 7 Thus on two oc-casions, pickets advised drivers of Crump suppliers not to deliver sup-plies and the drivers left the materials on the sidewalk.On the thirdoccasion a carpenter who was a Crump employee was stopped by apicket and told "you can't work here."Inasmuch as under settled law the Respondent violated Section 8(b) (4) (A) not because it picketed in front of the building project onKaufmann's premises, but only because it engaged in the specific actslast noted, the only appropriate remedy is to enjoin the Respondentfrom engaging in similar acts in the future.The Trial Examiner,however, banned in his recommended order (see The Remedy) allpeaceful picketing in front of certain portions of Kaufmann's prem-ises.Because I disagree with the Trial Examiner that picketing at thelatter places is unlawful, and because only unlawful and not lawfulconduct should be enjoined, I do not adopt the Trial Examiner's "in-tent and meaning" as to the scope of the cease and desist order.MEMBER DODGERS, dissenting :The Trial Examiner found, and I agree, that the Respondent ex-tended its picketing activities beyond Kaufmann's operating premisesto those of Crump for the purpose of inducing Crump's employees toceasework.The record establishes that until the United Statesdistrict court issued its temporary restraining order on March 5, 1954,pickets were stationed in Cherry Way.This street, pursuant to amunicipal ordinance, was closed to all public traffic during the con-struction of the Crump project andnot usedby Kaufmann employees.Under the terms of Crump's agreement with Kaufmann, Crump had'exclusive control of the project site and Cherry Way was embracedwithin such exclusive control.On these facts, the General Counselcontended, and the Trial Examiner found, that picketing in CherryWay did not involve a "common situs" situation.As that entranceway was used solely by Crump employees under Crump's exclusivecontrol and wasnotused either by Kaufmann's customers or em-ployees, I would find merit in the General Counsel's position, whichthe Trial Examiner adopted, that all picketing in Cherry Way wasnecessarily unlawful because it extended the area of dispute beyond7With respect to another incident on December 14, 1930, when Pagan "advised CrumpSuperintendent Andrew Cupac and the foremen or supeuntendents" of other subcontractorsthat he objected to a load of steel for the project being unloaded, it does not appear thatthis involved any inducement of "employees," as the Trial Examiner noted. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe operating premises of the primary employer to those of Crump,who was a neutral in the dispute.The above facts, as is evident from even a cursory analysis, areclearly distinguishable from those present in "common situs" situ-ations.Nevertheless, my colleagues, erroneously in my opinion, adopta narrow view apparently predicated solely on incidents that occurredduring the course of the picketing, without considering the locale ofthe picketing and its consequent illegality for that reason. It isalso unfortunate that the majority does not make this fact sufficientlyclear, and instead tends to create the impression that their disagree-ment with the Trial Examiner goes principally to the scope of therecommended order.Actually, their disposition is much more far-reaching in its consequences and should not be glossed over lightly.I regard it as reasonably clear that a "common situs" situation ispredicated on a premise of common use,notphysical proximity. Inother words, a "common situs" exists where two individuals use thesameproperty.In the present case, at the time the picketing occurred,the property on which Kaufmann conducted its normal operations andthe property on which Crump conducted its construction operationswere entirely separate.There was not the slightest question thatKaufmann's premises could be picketedwithoutpicketing Crump.By failing to recognize this distinction, the majority errs with respectto a significant phase of this case-an error which necessarily carriesover into its failure to adopt the Trial Examiner's recommendedorder-and carries with it the direct implication that picketing ispermissible at a project merely because it is being constructed on landto which the primary employer has legal title. I disagree most em-phatically with this implication of an incorrect principle. Indeed,even the Respondent at the hearing in this case was unwilling to takethis position (see second paragraph under "Contentions and con-clusions" of the Intermediate Report).Consistent with the views I have expressed, I would adopt theTrial Examiner's recommended order.That order, based in part onthe direction in the temporary restraining order issued by the UnitedStates district court on March 5, 1954, takes into consideration ac-curately and realistically the full extent of the Respondent's viola-tion of Section 8 (b) (4) (A) by delineating the precise area wherepicketing may not take place. It is my considered judgment thatonly by such an order can the unfair labor practices committed in thiscase be adequately remedied.MEMBER LEEDOMtook no part in the consideration of the aboveDecision and Order. LOCAL UNION NO. 249317APPENDIXNOTICE TO ALL MEMBERS OF GENERAL TEAMSTERS, CHAUFFEURS ANDHELPERS, LOCAL UNION No. 249, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREI-IOUSEMEN AND HELPERS OF AMER-ICA, A. F. L., AND TO ALL EMPLOYEES OF CRUMP, INCORPORATED, ANDKAUFMANN'S DEPARTMENT STOREPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT induce or encourage any employees of Crump,Incorporated or any of its subcontractors, or any other employer,to engage in a strike or concerted refusal in the course of theiremployment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities,or to perform services for their respective employers, where anobject thereof is to force or require Crump, or any other employeror person, to cease doing business with Kaufmann's DepartmentStore.WE WILL withdraw any instruction, request, or appeal that anyemployee on the project cease or otherwise refrain from workon the project in connection with our dispute with Kaufmann'sDepartment Store.GENERAL TEAMSTERS, CHAUFFEURS AND HELPERS,LOCAL UNION No. 249, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, A. F. L.,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by Crump, Incorporated, the General Counsel for the NationalLabor Relations Board, by the Regional Director for the Sixth Region (Pittsburgh,Pennsylvania), issued a complaint on March 3, 1954, against General Teamsters,Chauffeurs and Helpers, Local Union No. 249, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, A. F. L, a labor organiza-tion herein called the Teamsters, alleging that Respondent Teamsters has engaged inconduct violating Section 8 (b) (4) (A) and Section 2 (6) and (7) of the LaborManagement Relations Act, 1947, 61 Stat. 136, herein called the Act.Copies of thecomplaint and charges were served upon the Respondent;and the Respondent, inturn, filed an answer denying the commission of the unfair labor practices alleged. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice,a hearing was held in Pittsburgh,Pennsylvania,on March 18and 19, 1954, before the duly designated Trial Examiner.All parties were repre-sented at the hearing and were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing on the issues.Theparties presented oral argument at the close of the hearing and they were also grantedpermission to file briefs and proposed findings of fact and conclusions of law.Motions by the Union to dismiss the complaint are disposed of in accordance withthe following findings of fact and conclusions of law.Upon the entire record in the case, and upon observation of the demeanor ofwitnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE PRIMARY AND ALLEGEDLY SECONDARY EMPLOYERSMay Department Stores Company,Kaufmann Division(herein called Kaufmann),is a retail establishment in Pittsburgh,Pennsylvania;it is owned by May DepartmentStores Company,a New York corporation which is engaged in the operation of retaildepartment stores, including Kaufmann, in several States.Kaufmann's interstatepurchases and sales during the past year exceeded$25,000,000 and $2,500,000,respectively.Crump, Incorporated,isa Pennsylvania corporation engaged in general buildingconstruction with principal offices in Pittsburgh,Pennsylvania.The subject matter ofthis proceeding involves a building project which Crump is constructing for Kauf-mann at a cost exceeding$1,000,000.Crump's interstate purchase of materials forthe project exceeds $500,000.I find that Kaufmann and Crump are engaged in commerce within the meaningof the Act.H. THE UNFAIR LABOR PRACTICESOn or about February 14, 1953, Crump and Kauffmann entered into a contractfor the construction by Crump of an addition to Kaufmann's store.This constructioncontract contains a penalty clause to be operative should the project not be completedby a fixed date.Kaufmann's present store facilities consist of a main store and anannex, separatedby CherryWay.The annex does not contain retail sales depart-ments, but it is an integrated operation with the main store.The addition being con-structedby Crump willbe physically attached to both the annex and the main storebuilding, and altogether these facilities occupy the site bounded by Diamond Street,Script Way, Fifth Avenue, and Smithfield Street.CherryWay is, or was,a public thoroughfare extending from Diamond Street toFifth Avenue.It is 20 feet wide, measured from Kaufmann's building line to thebuilding line on the other side.By city of Pittsburgh ordinance, this thoroughfarewas vacated and closed to all public traffic during the construction of the Crumpproject; upon completion of the project,CherryWay will be reopened as a publicway, with overhead bridges connecting the main store building to both the annexand the addition.CherryWay leads directly into the project and its sole present use is as an entranceto the project;it is thus used by Crump's construction employees-their only entranceto the project-and as a delivery way for materials for the project.Cherry Wayis not used,during the construction period, by Kaufmann employees in any manner;moreover,under the terms of Crump's agreement with Kaufmann,Crump has exclu-sive control of the project siteand CherryWay is embraced within such exclusivecontrol by Crump.Crump has a field office acrossCherry Wayfrom Kaufmann'smain store.Thisoffice is betweenCherryWay and the annex. The entrance to this field office is onDiamond Street and is 8 feet from the nearest (that is, the south)curb line at CherryWay. There is a store entrance on Diamond Street atthe CherryWay intersection;this entrance is a customer,aswell as a principal employee, entrance to the store.The main store has a display window onCherry Way,at the intersection of DiamondStreet, and there is a narrow sidewalk on Cherry Way along this display window.Diamond Street is a principal pedestrian thoroughfare.Approximately 55 feet from the southerly side of Cherry Way, and about 50feet south of Crump's field office,isan entrance to the Kaufmann annex.Thestreet south of Cherry Way is Script Way;ScriptWay is an alleyway, 20 feet wide,in which vehicular traffic moves only in an easterly direction from Diamond Streetto Fifth Avenue;ScriptWay separates both the Kaufmann annex and the Crumpproject from the Frick Building on the other side.ResortWay intersects ScriptWay; Resort Way leads to Kaufmann's loading dock.The entire Crump projectis barricaded from the eastern side of Resort Way at Script Way to Fifth Avenue LOCAL UNION NO. 249319and then down Fifth Avenue to Kaufmann's main building.Cherry Way is alsobarricaded a short distance behind the building line on Diamond Street.A. The Kaufmann dispute and accompanying activitiesOn November 27, 1953, Respondent Teamsters and approximately 10 other labororganizations representing their respective bargaining units of Kaufmann's Depart-ment Store employees went on strike over contract renewal negotiations. (TheTeamsters' unit consisted of approximately 225 employees.)Respondent Team-stersand four of these other striking unions i thereupon engaged in picketingin support of their common dispute with Kaufmann.The strikeis stillin effect,and the picketing continues.Approximately 2,000 Kaufmann employees havebeen on strike since November 28, 1953. Sometime after November 28 and beforeDecember 14, 1953, the electrical workers on the Crump project walked off the job.On December 14, the remaining construction workers walked off, causing the projectto shut down.The General Counsel contends that the Teamsters has unlawfully picketed theCrump project in connection with its aforementioned picketing activities, and suchalleged conduct is the subject of the present proceeding.After charges in thiscase were filed, and upon a hearing before the United States District Court for theWestern District of Pennsylvania (Civil No. 12009), District Judge Willson issuedan order on March 5, 1954, granting a temporary injunction against RespondentTeamsters on petition of the General Counsel of the Board.Another proceedingarising out of the Kaufmann labor dispute and the accompanying picketing activitywas heard in January 1954 before Judge Weiss in the Court of Common Pleas ofAllegheny County, Pennsylvania; this was an action by Crump to restrain theTeamsters and the four other aforementioned labor organizations from allegedlypicketing the Crump project (No. 51, April term, 1954).And on December 16,1953, Kaufmann filed a complaint in equity against Respondent Teamsters and thefour other named unions in the Court of Common Pleas of Allegheny County,Pennsylvania, to restrain mass picketing at Kaufmann store entrances, Kautmannand the defendent unions settled this matter and the court issued an order, byconsent, on December 17, 1953 (No. 3582, January term, 1954 B).Thomas L. Fagan is president of Respondent Teamsters, a local of approxi-mately 10,000 members.Fagan testified that Respondent and the other afore-mentioned unions actively picketed from the intersection at Script and ResortWays to Diamond and Script Way and then along the entire stretch of Diamondto Smithfield including Cherry Way.Fagan denied that there also was such picket-ing from Script and Resort Ways to Fifth Avenue and then along Fifth Avenue towhere the project joins the main Kaufmann building at what would be the inter-section of Cherry Way and Fifth Avenue.However, at the hearing before CommonPleas Judge Weiss on January 7, 1954, Fagan testified that picketing from the verybeginning covered "the entire properties of Kaufmann's, which are bordered byDiamond Street, Smithfield Street, Fifth Avenue, and Script Way."Fagan furthertestified in common pleas court that he originally issued orders for picketing alongthisentire described area and that he had not had occasion to change theseinstructions.Fagan testified that the purpose of picketing, including that at Cherry Way, was"to peacefully persuade any persons from patronizing Kaufmann's in any waywhile the dispute was going on, until such time as we could settle the strike andarrive at a collective bargaining agreement between Kaufmann's and [RespondentTeamsters]."Fagan denied that the picketing was ever directed at the Crumpproject.In responding to a question at the common pleas hearing as to whetherhe had ever picketed the construction site, Fagan stated: "Yes, not the constructionsite particularly, because without due regard to whether or not it constitutes con-struction work or Kaufmann properties, I have atall timespicketed the propertiesofKaufmann's actively myself."Again, at the common pleas and the districtcourt hearings, Fagan testified that "Our objective in picketing is to bring about fulleconomic pressure against Kaufmann's Department Store and to persuade in apeaceful manner, and to refrain any person or persons ["customers and people inthis area"] from doing any business with Kaufmann's on their premises."Whertasked at the district court hearing whether he intendedmaintainingpickets to,iOffice Employees International, Union Local No 33, AFL; Carpet and LinoleumWorkers, Local Union No. 1759, AFL; Upholsterers International Union of North America,.Local Union No. 10 AFL; Building Service International Union Local No. 29, AFL. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffect the entrances to Script Way and to Cherry Way, Fagan similarly repliedthat "we intend to maintain picket lines along Diamond Street, from Smithfield toScriptWay, for the purpose of peacefully persuading anyone from refraining fromdoing business with Kaufmann's."And when further asked at the district courthearing whether it was his purpose "by maintaining that picket line [which picketline is hereinafter described] to dissuade the employees of Crump from entering theCherry Way entrance," Fagan replied "if that is their decision, yes."Fagan alsotestified in this connection that it would be a "blight" on the record of any unionmember who went through and thus failed to respect a picket line such as existedat Cherry Way.Fagan testified that all picketing, including the picketing in question in thiscase,was carried on "as a joint enterprise" by Respondent Teamsters and otherinterested unions in support of their common dispute with Kaufmann's.Membersof the Respondent Teamsters engaged in such picketing activity and they bore signsstating "Drivers on strike, Kaufmann's, Teamsters General Union 249, affiliatedwith the A. F. L." Some picket signs contained the name of other striking unions.No sign contained Crump's name.B. December 14, 1953It is recalled that Script Way is a one-way drive from Diamond Street to FifthAvenue and that the entrance to the Kaufmann loading dock is through Resort Way.Beyond theintersectionof Resort Way and Script Way there is a break in theproject barricadealongScriptWay where steel for the project is delivered-Onthemorning of December 14, 1953, a truck engaged by one of Crump's suppliersubcontractors entered Script Way with a load of steel for the project and proceededto this "break" where it was to be unloaded by the employees of another of Crump'ssubcontractors.Fagan and Teamster Vice-President Melvin Humphrey came onthe scene; Fagan identified himself and advised Crump Superintendent AndrewCupac and the foremen or superintendents of the aforementioned subcontractorsthat he objected to the unloading.There was some discussion following whichFagan said he would permitthis singleload to be delivered but "that will be a11,"and Fagan also told the subcontractor's superintendent that the latter should ceaseworking on the project when the delivery was completed.Humphrey told Cupacon this sameoccasion that Cupac "ought to know better."Cupac then told Fagan"if you want us to quit just tell me you want us to quit and that will be the end ofit."Fagan replied, "We do want you to stop.We want you to honor our picket,"to which Cupac stated, "All right.That is what we will do.We will do it."That same morning, and in connection with the steel delivery incident, Fagandirected Humphrey to place and maintain a picket in Cherry Way and at the cornerof ScriptWay and Diamond Street.Humphrey accordingly stationed pickets inboth locations as Fagan had directed, and these pickets bore placards with the legenddescribed above.Working on the project in Cherry Way directly behind the picket,were compressor machine operators.One of these operators, upon seeing this picketin Cherry Way that same morning, advised Superintendent Cupac that "there is apicket there, we can't go on," and Cupac replied, "It is up to you, make up yourmind."The operator then pulled his throttle and walked off the job.The otherconstruction employees soon learned what happened and all 105 of them quit workthatsame morning.All work ceased when the employees thus walked off the job,and constructiondid not resume until employees returned to work upon issuanceby the district court of its temporary restraining order on March 5, 1954.Until the March 5 restraining order was issued, pickets were stationed in CherryWay, as related, and a picket has also been stationed at the Crump field office everyThursdaysinceDecember 14.On at least two occasions, these pickets at the officeentrance advised drivers of Crump suppliers not to deliver supplies to the field office,and on each occasion the drivers left the materials on the sidewalk instead of mak-ing delivery inside the office. Shortly after the project had been closed down Super-intendentCupac asked one of the carpenters who had worked on the project to dosome emergency maintenance work on the project.This carpenter, Sam Allegro,told Cupac that he, Allegro, would first have to check with the Carpenters' union'sbusiness agent.Allegro obtained such permission, and when he reported for workat the Crump field office he was stopped by a Respondent's picket on duty there.This picket told Allegro "you can't work here. Let's get the thing ironed out " Thepicket finally withdrew his objections to Allegro working on the project when theCarpenters' business agent made arrangements with Respondent Teamsters forAllegro to perform the workin question. LOCAL UNION NO. 249321C. Contentions and conclusionsSection 8(b) (4) (A) is "one of the Act's `secondary boycott sections."'N. L. R. B.v.Denver Bldg.&Construction Trades Council, et al.,341 U.S. 675,686.This section provides in relevant part that(b) It shall be an unfair labor practice for a labor organization or its agents-(4) to engage in, or to induce or encourage the employees of any em-ployer to engage in, a strike or a concerted refusal in the course of theiremployment to use,.transport,or otherwise handle or work on anygoods, articles, materials,or commodities or to perform any services, wherean object thereof is: (A) forcing or requiring...any employer or otherperson to cease using,...handling, transporting,or otherwise dealing inthe products of any other producer,processor,ormanufacturer, or tocease doing busines with any other person.The General Counsel claims that Respondent Teamsters has induced or encouragedthe employees of Crump and his subcontractors to cease work on the project forthe purpose of forcing Crump to cease doing business with Kaufmann.Respondent,on the other hand, claims that its picketing activities were solely in support of aprimary dispute with Kaufmann and that the picketing activity at Cherry Way, forexample, falls within the category of primary strike action because it occurred atthe situs of the, primary dispute.The Respondent does not claim that it has a rightto picket a project merely because a general contractor is constructing the projectfor and on the property of the primary employer.The question presented here, like thatinN. L.R. B. v. ServiceTrade Chauffeurs,Salesmen & Helpers Local 145, etc.,191 F. 2d 65, 67 (C. A. 2), "[involves] therights of neutrals in a lawful economic war between an employer[Kaufmann] anda union [Respondent Teamsters].The Taft-Hartley Act does notcompletely shelterneutrals [Crump]in this case, so-called `secondary'employers.If it did, strikeswould often be hopelessly crippled. Instead the Act recognizes and undertakes toreconcile the competing claims of unions [Respondent Teamsters]to strike and ofbystanders[Crump] to be free of harm from so-called`secondaryboycotts.'"Calling attention,among other things, to the magnitude of the Kaufmann Depart-ment Store operations,to the factthatDiamond Street is a main pedestrian thorough-fare for patrons and employees of the department store,that Kaufmann'smain storehas a principal entrance near the intersectionof Cherry Way andDiamond and thatthe annex has an entrance approximately 50 feet south of this intersection,and thata display window fronts onCherry Wayoff Diamond Street, Respondent claims thatit is entirely reasonable and within the proper scope of its primary strike action againstKaufmann to picket the entire length of Diamond Street fromScriptWayto Smith-field Street,includingCherryWay. In support of this contention Respondent relieson various cases holding that injury to a neutral employer does not itself constituteor is not proof of unlawful secondary action where such injury is incidental to atraditionally lawful strike against a primary employer.Respondent further asserts that it had no dispute with Crump and it refers,in thisconnection,to the fact that the picket signs contained Kaufmann's name and thatno sign contained Crump's name.Respondent also contends that its right to strikeand to take supporting picketing action may not be measured in inches or feet, whichit claims would be the effect of removingCherryWay, for example,from the scope ofpermissible primary action.Itmay be assumed,where the situs of a primary employer is far removed from thepremises of other employers,that picketing activity 10 or 15 feet from the primaryemployer's entrance is legitimate primary conduct.But the proximity of the primaryemployer's situs to the premises of another employer is a circumstance which, to-gether with other circumstances,must be considered in balancing the conflicting rightsof a union and a secondary employer. The Board,inMooreDry Dock Company,92 NLRB 547, 549, evolved certain criteria for determining whether, in a commonsitus situation,picketing is to be deemed legitimate primary action or illegal secondaryaction.To be permissible primary action under these criteria,picketing conduct mustmeet all of the following conditions:(a) The picketing is strictly limited to timeswhen the situs of dispute is located on the secondary employer's premises;(b) at thetime of the picketing the primary employer is engaged in its normal business at thesitus;(c) the picketing is limited to places reasonably close to the location of thesitus; and(d) the picketing discloses clearly that the dispute is with the primaryemployer.If the picketing is not thus restricted the picketing is held secondary and unlawful. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDInN. L R. B. v. Service Trade Chauffeurs, Salesmen & Helpers Local 145, etc.,191 F. 2d 65, 67 (C. A. 2), the court approved the Board's criteria for determiningthe validity of common situs picketing as "a sound interpretation of the Act."Thecourt pointed out that if the picketing met all of the enumerated conditions anyadverse effect of the picketing upon a neutral employer may properly be regardedas "incidental" to a traditionally lawful primary strike conducted at the place wherethe primary employer does business (191 F. 2d 65, 67, 68); but that where thepicketing failed to meet these conditions, it may reasonably be deemed to be unlawfulsecondary action designed to conscript the aid of the neutral employer's employees,in violation of the Act. See also,N L. R. B. v. Chauffeurs, Teamsters, Warehouse-men & Helpers Local Union No. 135, IBTCWHA, AFL,212 F. 2d 216, where theSeventh Circuit Court of Appeals approved and applied the aforementioned criteria.The General Counsel claims that picketing in Cherry Way does not even involvea common situs situation, because that entranceway was used solely by Crumpworkers under his exclusive control and it was not used either by Kaufmann'spatrons or employees.Therefore, contends the General Counsel, all picketing inCherry Way was necessarily unlawful because it extended the area of dispute beyondKaufmann's operating premises and to the operating premises of Crump, a neutralto Respondent's dispute with Kaufmann.The General Counsel claims, however,that Respondent's conduct was in any event unlawful, even if Cherry Way be viewedas a common situs situation.The events of December 14 with respect to the steel delivery incident includingFagan's instructions that Humphrey place and maintain pickets at Cherry Wayand at other stated locations clearly establish that by such picketing RespondentTeamsters sought to induce and otherwise encourage the employees of Crump andhis subcontractors to quit woik on the Crump project in order to implement Re-spondent's strike action against Kaufmann. Indeed, such inducement of the con-struction employees at Cherry Way and at Crump's field office appears to be Re-spondent's sole reason for placing a picket at those locations.That Respondent hasno dispute with Crump is not decisive and does not excuse secondary conduct whichis otherwise unlawful; 2 and while Fagan's and Humphrey's aforementioned remarksare presumably not unlawful because they were made to supervisors rather thanto statutory "employees," the statements are competent to "shed light on the Re-spondent's intentions in picketing and indicate that the picketing was directed beyond[the primary employer]."Professional and Business Men's Life Ins. Company,108NLRB 363.The record fully establishes, in my opinion, that Respondent Teamsters extendeditspicketing activities beyond Kaufmann's operating premises and onto Crump'soperating premises for the purpose of inducing Crump's employees to cease work.This extension of the Kaufmann dispute may scarcely be called primary action inthe circumstances of this case. (SeePrinting Specialties and Paper ConvertersUnion v. Le Baron,171 F. 2d 331, 333-335 (C. A. 9), cert. denied 336 U. S. 949).Moreover, even viewing Cherry Way as a common situs-which I find it isnot-I am also satisfied, as the General Counsel urges, that Respondent Teamstershas nevertheless engaged in secondary conduct by the manner of its picketing there.The Board has recently emphasized that portion of its aforementioned criteria that,where a primary and secondary employer have premises in common, a labor organ-ization striking and picketing the primary employer must "clearly disclose that thedispute is with the primary employer"(Hoosier Petroleum Company, Inc.,106NLRB 629, enfd. 212 F. 2d 216 (C. A.7), Professional and Business Men's Life Ins.Company,108 NLRB 363). Cases, like the present one, demonstrate that, in somesituations, the absence of a secondary's employer name on a picket placard is oflittle consequence where the striking union's other conduct belies its claim that noappeal to the secondary employer is being made. (SeeRichfield Oil Corp.,95 NLRB1191, 1193; cf.Professional and Business Men's Life Ins. Company,108 NLRB 363).I would take the rule ofHoosier Petroleumto mean that where a union, in a commonsitus situation, maintains a picket line at the premises of a secondary employer, suchunion must not only identify the primary employer but also take measures to advisethe secondary employees and their own unions that the picket line is not intendedto apply to them.At least, such union should not take other action which rendersthe placard legends meaningless.Respondent Teamsters obviously could not takesuch disavowing measures respecting its picket activity in Cherry Way and at the2 N. L R B. v 'Washington-Oregon Shingle Weavers' District Council and Everett Local2580 Shingle Weavers' Union, AFL,211 F. 2d 946 (C. A9) ; Chauffeurs, Teamsters, Ware-housemen and Helpers Local Union No 135, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, AFL,101 NLRB 1284. BEN CORSON MANUFACTURING CO.323Crump field office, for, as already found, the sole immediate purpose of picketingat those locations was to bring about a cessation of work on the Crump project byappealing to the construction employees.Upon all the foregoing, I conclude that Respondent Teamsters has induced andencouraged the employees of Crump and Crump's subcontractors to quit work onthe project for the purpose of forcing Crump to cease doing business with hissubcontractors and with Kaufmann.Respondent Teamsters has thereby violatedSection 8 (b) (4) (A) and Section 2 (6) and (7) of the Act.N. L. R. B. v DenverBuilding & Construction Trades Council,341U. S. 675;United Brick and ClayWorkers v. Deena Artware,198 F. 2d 638, 642, cert. denied 344 U. S. 897; and theother cases cited above.In its answer filed in this matter, Respondent moved to dismiss the complaint onthe basis of the aforementioned State court proceeding before Judge Samuel A.Weiss.That action was instituted by Crump under Pennsylvania secondary boy-cott law to restrain Respondent Teamsters and other striking unions from picketingthe Crump project at Cherry Way. Judge Weiss issuedan opinion inthe matteron January 28, 1954, dismissing the action on the ground that the specific matterat issue was within the purview of the Federal Act and therefore beyond the authorityof the State.In passing, however, the court also declared that the alleged secondaryaction complained of in the State court action was protected primary, rather thanunlawful secondary, conduct under decisions of the National Labor Relations Board.Respondent asserts that the State court's interpretation of the Teamsters' conduct asprimary rather than secondary conduct isres adjudicatahere.All parties in thepresent action were not parties to the State court action, and the doctrine ofresadjudicatais therefore inapplicable; but even if such deficiency were not present, thecourt's interpretation is clearlydictionin view of the court's own dismissal of theaction on jurisdictional grounds.Moreover, the court's interpretation would, in anyevent, not be binding here in view ofGarner v. Teamsters,346 U. S. 485. SeeProfessional and Business Men's Life Ins. Company,108 NLRB 363111.THE REMEDYI shall recommend that Respondent cease and desist from violating Section 8 (b)(4) (A) of the Act, and that Respondent take certain affirmative action which I findnecessary to effectuate the policies of the Act. It is the intent and meaning of thisrecommended order, as District Judge Willson directed with respect to his ordergranting temporary injunction of March 5, 1954, that, among other things, "therebe no picketing south of the north line of Cherry Way, except that respondent mayplace a picket at the south entrance to Resort Way and on Diamond Street at anypoint ten feet south of the Crump, Inc office, and may use Script Way as a passage-way to and from Diamond Street in order that the persons picketing shall have acongregating area on Script Way.There shall be no interference in any way withdelivery of material or access of employees to the construction site where Crump,Inc. is engaged."[Recommendations omitted from publication.]Ben Corson Manufacturing Co., Belmont Aluminum ExtrusionCo., ParksideDistributingCo., CorbenManufacturing Co.andF. C. and Allied Workers Union, Local 37, Affiliated with Up-holsterers'InternationalUnion of North America, AFLandShop Committee,Party to thecontract.Case No. 4-CA-1066.April 01, 1955DECISION AND ORDEROn December 28, 1954, Trial Examiner A. Norman Somers issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfair112 NLRB No. 46.369028-56-vol. 112-22